574 F.2d 315
98 L.R.R.M. (BNA) 2935, 84 Lab.Cas.  P 10,714
RED BARNS SYSTEM, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-1847.
United States Court of Appeals,Sixth Circuit.
June 22, 1976.

Wilbur L. Collins, Lawrence J. Barty, Taft, Stettinius & Hollister, Cincinnati, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Howard Perlstein, Washington, D. C., Bernard Levine, Director, Region 8, N.L.R.B., Cleveland, Ohio, for respondent.
W. Bruce Swain, McKnight & Hudson, Memphis, Tenn., for amicus curiae Dobbs House.
Richard A. Gaucher, Washington, D. C., for amicus curiae Natl.  Rest. Assn.
Before EDWARDS, CELEBREZZE and MERRITT, Circuit Judges.

ORDER

1
This case is before the Court on petition for review and cross application for enforcement of an order of the National Labor Relations Board issued against Red Barns Systems, Inc. on June 22, 1976, and reported at 224 NLRB No. 207.


2
After considering the briefs and oral argument, the Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.


4
Judge Celebrezze would deny enforcement of the Board's order.